DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the arguments filed on 10/14/2022. Claims 1-10 have been withdrawn and claims 11-20 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 11-20 rejected under U.S.C 103 (a) as being unpatentable over Bruszewski et al. (2009/0125097) in view of Leopold et al. (6352561) have been fully considered and are persuasive.  The non-final rejection mailed 07/14/2022 has been withdrawn.  However, the claims are rejected under new grounds of rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Wu et al. (2005/0090890) “Wu”.
Regarding claim 11, Wu discloses a deployment tool 10 (Fig. 1) for implanting a graft 24 (Fig. 2) in a blood vessel of a patient through an opening in a wall of the blood vessel (abstract discloses a stent deployment tool where the tool is fully capable of performing this intended use), comprising: a mandrel 43 (Fig. 2) comprising a dilator tip 48 at a distal end of the mandrel (as shown in Fig. 2, the dilator tip 48 is attached to shoulder 44 of mandrel 43 which holds stent 24; par. 0048) and an inner passage 50 defined through the dilator tip (as shown in Fig. 2 and disclosed in par. 0049); a graft 24 having a first end and a second end (as shown in Fig. 2), at least part of which is placed about the mandrel 43; and a sheath 26 wrapped about at least part of the graft 24 (par. 0043), wherein the graft is compressed at least partially against the mandrel by the sheath to an insertion diameter (Fig. 2 and par. 0043 disclose the restraining member 26 is pulled back to deploy the stent from an insertion diameter).
Regarding claim 16, Wu discloses a guidewire that is advanceable beyond the dilator tip (par. 0048 discloses the dilator tip 48 has a guidewire passed through it).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2005/0090890) “Wu” in view of Bruszewski et al. (2009/0125097) “Bruszewski”. 
Wu discloses the claimed invention of claim 11 including a guidewire and guidewire lumen 50 extending through dilator tip 48 (Fig. 2).  However, Wu is silent regarding a needle that is advanceable beyond the dilator tip,  the needle is biased proximally in a retracted configuration; the needle is coupled to a needle actuator positioned proximal to a mandrel; wherein distal motion of the needle actuator causes the needle to extend beyond the dilator tip; a guidewire disposed within a lumen of the needle; wherein the needle is selectively extensible outward from the inner passage, and wherein the guidewire passes through the lumen of the needle.
However, Bruszewski teaches a similar deployment tool 200 (Fig. 4) comprising a needle 406 that is advanceable beyond a dilator tip 402,  the needle is biased proximally in a retracted configuration (par. 0092 and Fig. 24); the needle is coupled to a needle actuator 2302 positioned proximal to a mandrel 202; wherein distal motion of the needle actuator causes the needle to extend beyond the dilator tip (Fig. 4 disclose the needle 406 extending beyond dilator tip 402); a guidewire disposed within a lumen of the needle (par. 0048); wherein the needle is selectively extensible outward from the inner passage (as shown in Fig. 4), and wherein the guidewire passes through the lumen of the needle (par. 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deployment tool in Wu to include a needle that is advanceable beyond the dilator tip,  the needle is biased proximally in a retracted configuration; the needle is coupled to a needle actuator positioned proximal to a mandrel; wherein distal motion of the needle actuator causes the needle to extend beyond the dilator tip; a guidewire disposed within a lumen of the needle; wherein the needle is selectively extensible outward from the inner passage, and wherein the guidewire passes through the lumen of the needle, as taught and suggested by Bruszewski, to allow for an accurate placement of the graft within a blood vessel by providing a needle system that is centered or parallel with the axis of the branch vessel resulting in a sufficient anchoring function (par. 0010 of Bruszewski). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2005/0090890) “Wu” in view of Lostetter (2019/0247213). 
Wu discloses the claimed invention of claim 11 including a sheath 26; except for the sheath comprises opposing lateral edges releasably secured to each other when the sheath compresses the graft against the mandrel and wherein the opposing lateral edges are releasably attached together by a pull wire.  However, Lostetter teaches as similar sheath 28 (Fig. 3A) comprising opposing lateral edges (Figs. 3A-3B disclose lateral edges form seam 36) releasably secured to each other when the sheath compresses the graft against a mandrel 70 (Figs. 3A/4Ci and par. 0042 disclose using wire 32 to releasably secure seam 36 and par. 0006 discloses constricting a graft against mandrel 70) and wherein the opposing lateral edges are releasably attached together by a pull wire 32 (Fig. 3A and par. 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sheath in Wu to include opposing lateral edges releasably secured to each other when the sheath compresses the graft against the mandrel and wherein the opposing lateral edges are releasably attached together by a pull wire, as taught and suggested by Lostetter, for providing a delivery mechanism that provides the surgeon increased flexibility by enabling repositioning of the graft after partial deployment (par. 0007 of Lostetter). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774